Action to set aside a conveyance of certain property as being in fraud of creditors. Judgment for the plaintiff reversed on the law and the facts, with costs, and the complaint dismissed, with costs. The evidence did not establish that the conveyance in question was fraudulent or made with intent to defraud creditors of the corporation. The conveyance did not render the corporation insolvent. Moreover, it was made upon a substantially adequate consideration. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings will be made. Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ., concur. Settle order on notice.